TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00290-CR




                                Michael George Emack, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
        NO. 998, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant Michael George Emack pleaded no contest to an indictment accusing him

of bigamy. See Tex. Penal Code Ann. § 25.01 (West 2011). The district court adjudged him guilty

and assessed punishment at seven years’ imprisonment, as called for in a plea bargain agreement.

Appellant brings forward twenty-one points urging that the trial court erred by overruling his pretrial

motion to suppress evidence.

                 This appeal is a companion to appellant’s appeal of his sexual assault conviction in

Emack v. State, No. 03-10-00253-CR (Tex. App.—Austin Aug. 26, 2011, no pet. h.). The issues

raised and the arguments made are identical in both causes. For the reasons stated in our opinion in

cause number 03-10-00253-CR, we overrule appellant’s points of error and affirm the judgment

of conviction.
                                          __________________________________________

                                          J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: August 26, 2011

Do Not Publish




                                             2